 In the Matter of AMERICAN MACHINE & FOUNDRY COMPANYandLOCAL475, UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,CIOCaseNo. R-4788-.-Decided February 3, 19/3Jurisdiction:, ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question'. recog-.nition refused because of existing contract ; contract held no bar when itcontained no automatic renewal clause and petition was filed within a reason-able period prior to the expiration of the contract; election necessary.Unit Appropriate for CollectiveBargaining:all hourly paid production, mainte-nance, receiving and shipping department employees, including store clerks,inspectors having no supervisory duties over other inspectors, and watchmen,but excluding executives, foremen, supervisors, clerical worker's, timekeepers,engineering department employees (including technicians, engineers and drafts-men), guards, salaried employees and rest room matrons.Mr. George S. Hills,of New York City, for the Company.Mr. Frank Scheiner,of New York City, for the U. E.-Messrs. Irving SweetandSamuel Sweet,both,of New York City, for-the Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Local 475, United Electrical,Radio and Machine Workers of America, CIO, herein called the U. E.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of American Machine & Foundry Com-pany, Brooklyn, New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John J. Cuneo, Trial Examiner.Said hearing was heldat New York City on January 18, 1943.The Company, the U. E., andEmployees Association of American Machine & Foundry Company,herein called the Association, appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examine47 N. L. R B., No. 33.303 304DECISIONS OF NATIONALLABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.At the.close of the hearing the Association moved to dismiss the petition of theU. E. on the ground that there is a present existing contract betweenthe Company and the Association, and on the further ground that therecord does not indicate that the U. E. has as members a majority ofthe employees of the Company.The Trial Examiner reserved rulingon this motion for the Board. For reasons appearing below, themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYAmerican Machine & Foundry Company, a New Jersey corporation,with its principal place of business in Brooklyn, New York, is pri-marily engaged in the manufacture, sale, and distribution of militaryand naval equipment of a confidential nature to and for the UnitedStates Government. It also is engaged in the manufacture, sale, anddistribution of machinery and parts for maintenance of customers'equipment throughout the United States and foreign countries. Itoperates plants at New Haven, Connecticut, Glen Rock, Pennsylvania,and Brooklyn, New York.We are concerned herein with the Com-pany's operations at Brooklyn, New York.During the 6 months priorto January 18, 1943, the Company purchased raw materials valued atapproximately $750,000, approximately 75 percent of which wasshipped to it from points outside the State of New York. During thesame period, the Company produced finished products valued at ap-proximately $5,480,000, approximately 66 percent of which was soldand shipped to points outside the State of New York. The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal 475, United Electrical, Radio and MachineWorkers ofAmerica, is a labor organization affiliated with the Congress of Indus-trial Organizations, admitting to membership employees of the Com-pany.Employees Association of American Machine & Foundry Companyis an unaffiliated labor organization admitting to membership em-ployees of the Company. AMERICAN MACHINE & FOUNDRY COMPANY305III. THE QUESTION CONCERNING REPRESENTATIONThe Company refused to' accord recognition to the U. E. as bargain-ing representative for its production and maintenance employees on.the ground that it had an existing contract with the Association whichhad been previously certified by the Board.Said contract, dated February 10, 19420 expires February 10, 1943,and contains no automatic renewal clause; it does, however, containa clause providing that at least 1 60 days prior to its expiration. theCompany and the Association shall meet for the purpose of discussingits renewal.The petition of the U. E. was filed on December 16, 1942,and an amended petition, as heretofore stated, filed on January 5, 1943.Inasmuch as the petition, as amended, was filed within a reasonableperiod prior to the expiration of the contract, the latter constitutes nobar to' this proceeding.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the U. E. represents a substantial number ofemployees in the appropriate unit.'.We find that a question affecting commerce has arisen concerningthe representation of employees of,the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties we find that all hourlypaid, production, maintenance, receiving and shipping departmentemployees of the Company, including store clerks, inspectors having nosupervisory duties over other inspectors, and watchmen, but excludingexecutives, foremen, assistant foremen, supervisors, clerical workers,,timekeepers, `engineering department employees (including techni-cians, engineers and draftsmen), guards, salaried employees and restroom matrons, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of ElectioniThe Regional Director reported that the U E submitted 881 application cards containingthe names of 763 persons who appear on the Company's pay roll of December 12, 1942.Ofthese 759 bear apparently genuine original signatures, and 4 bear printed naviesThere are1861 employees in the appropriate unit.The Association relies upon its unexpired con-tiact dated February 10, 1942, to establish its interest.513024-43-vol 47-20, 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, subject to the limitations and additions set forth in theDirection 2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDniECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with AmericanMachine & Foundry Company, Brooklyn, New York, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local 475, UnitedElectrical, Radio and Machine Workers of America, affiliated with theCongress of Industrial Organizations, or by Employees Associationof A. M. & F. Co. (Independent Union), for the purposes of collectivebargaining, or by neither.2 The Association requested that it be listed on the ballot as "Employees Association of theA. M. & F. Co.(Independent Union)."The U. E. objected to the inclusion of "(IndependentUnion)."We find no merit to this objection,and accordingly shall designate the Associationon the ballot as requested.